UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7721


DENNIS ELIJAH JEMISON,

                Plaintiff - Appellant,

          v.

WARDEN K. DEBOO; R. REED, Counselor, A3 Unit Team; D. SMITH,
Case Manager, A3 Unit Team; D. HEADY, A3 Unit Team, Unit
Manager; RANKIN, Assistant Warden; E. BORAM, Health Services
Administrator; MOHONEY, Officer; BRIGHT, Officer; BONNELL,
Officer; J. CLAYTON, Lt.; A. SLIGAR, Lt.,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   James E. Seibert,
Magistrate Judge. (1:11-cv-00047-JES)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Elijah Jemison, Appellant Pro Se.     Rita R. Valdrini,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Dennis Elijah Jemison appeals the magistrate judge’s

order *         denying     relief    on     his     complaint      filed     pursuant

to     Bivens v.      Six     Unknown      Named    Agents    of    Fed.    Bureau   of

Narcotics, 403 U.S. 388 (1971).                   We have reviewed the record and

find       no    reversible    error.        Accordingly,      we   affirm    for    the

reasons stated by the magistrate judge.                      Jemison v. Deboo, No.

1:11-cv-00047-JES (N.D.W. Va. Dec. 7, 2011).                        We dispense with

oral       argument       because    the    facts    and   legal    contentions      are

adequately         presented    in    the    materials     before    the    court    and

argument would not aid the decisional process.



                                                                              AFFIRMED




       *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2006).



                                              2